                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                             UNITED STATES BANKRUPTCY COURT

                             9                            NORTHERN DISTRICT OF CALIFORNIA

                            10                                    SAN FRANCISCO DIVISION

                            11    In re                                               Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                  Chapter 7
                            13                       Debtor.                          NOTICE OF MOTION AND MOTION OF
                                                                                      TRUSTEE TO REJECT LEASE OF
                            14                                                        NON-RESIDENTIAL REAL PROPERTY
                                                                                      LOCATED AT 1650 BOREL PLACE,
                            15                                                        STE. 105, SAN MATEO, CALIFORNIA
                                                                                      ON 24 HOURS’ NOTICE PURSUANT TO
                            16                                                        B.L.R. 6006-1(b)
                            17                                                        [No Hearing Set]
                            18

                            19

                            20    TO: LESSOR BOREL PLACE ASSOCIATES, THE DEBTOR AND THE OFFICE OF
                                  THE UNITED STATES TRUSTEE:
                            21

                            22                                               NOTICE

                            23              NOTICE IS HEREBY GIVEN that E. Lynn Schoenmann (“Trustee”), trustee of the

                            24    above-captioned estate, hereby moves the Court for authority to reject a certain unexpired

                            25    non-residential real property lease, as described in further detail below. Pursuant to Bankruptcy

                            26    Local Rule of the United States Bankruptcy Court for the Northern District of California

                            27    (“B.L.R.”) 6006-1(b):

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                   1
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL PLACE,
                                             12 Filed:   STE. 105, SAN
                                                       05/25/21        MATEO,
                                                                    Entered:  CA) - CASE
                                                                             05/25/21    NO. 21-30299
                                                                                      10:05:53    PageDM1 of 3
                             1              “[A] Chapter 7 trustee may move to reject an unexpired lease of

                             2              nonresidential real property where the debtor is the tenant on 24 hours

                             3              notice given only to the other party to the lease, and such motions will

                             4              normally be considered by the Court without a hearing.” (emphasis added).

                             5              See also B.L.R. 9014-1(d)(2). For further information regarding the foregoing, please

                             6    contact counsel for the Trustee at the address shown above.

                             7                                            RELIEF SOUGHT

                             8              Pursuant to 11 U.S.C. § 365, the Trustee seeks authority to reject on 24 hours’ notice to

                             9    the captioned debtor’s lessor, Borel Place Associates (“Lessor”), the real property lease

                            10    described below.

                            11                                   BACKGROUND AND ARGUMENT

                            12              ACEH Capital, LLC (“Debtor”) filed a voluntary petition for relief under Chapter 7 of

                            13    the Bankruptcy Code on April 21, 2021. The Trustee is the duly appointed, qualified and acting

                            14    chapter 7 trustee of the Debtor's bankruptcy estate. Among the property of the estate is a

                            15    non-residential real property lease pertaining to certain non-residential real property commonly

                            16    known as 1650 Borel Place, Ste. 105, San Mateo, California. The Debtor’s representative stated

                            17    that the Debtor does not have a copy of the subject lease. What the Trustee knows of the lease

                            18    comes from the Debtor’s Schedule G [Doc# 1], which states that the “[l]ease was believed to be

                            19    renewed for 5 years in 2018[.]” The Trustee has no further information about the lease, save for

                            20    the name and address of the landlord, as listed in Schedule G.

                            21              The Trustee has determined, in the exercise of her reasonable business judgment, that the

                            22    Lease is burdensome to the administration of this Chapter 7 bankruptcy estate. Accordingly, the

                            23    Trustee believes that it is in the best interests of the estate to reject the Lease effective

                            24    immediately.

                            25    ///

                            26    ///

                            27    ///

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                     2
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL PLACE,
                                             12 Filed:   STE. 105, SAN
                                                       05/25/21        MATEO,
                                                                    Entered:  CA) - CASE
                                                                             05/25/21    NO. 21-30299
                                                                                      10:05:53    PageDM2 of 3
                             1              WHEREFORE, for all the foregoing and proper purposes, the Trustee respectfully

                             2    requests that this Court make and enter its order granting this motion.

                             3

                             4    Dated: May 25, 2021                            DUANE MORRIS LLP
                             5
                                                                                 By: /s/ Geoffrey A. Heaton (206990)
                             6                                                        Geoffrey A. Heaton
                                                                                      Counsel for Chapter 7 Trustee
                             7                                                        E. LYNN SCHOENMANN
                             8

                             9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                    3
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL PLACE,
                                             12 Filed:   STE. 105, SAN
                                                       05/25/21        MATEO,
                                                                    Entered:  CA) - CASE
                                                                             05/25/21    NO. 21-30299
                                                                                      10:05:53    PageDM3 of 3
